
	

113 S2259 IS: Helping Military Children Succeed in Schools Act 
U.S. Senate
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2259
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2014
			Mrs. Murray (for herself, Ms. Cantwell, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to allow for data collection about
			 military-connected students.
	
	1.Short titleThis Act may be cited as the Helping Military Children Succeed in Schools Act .2.Amendment to the Elementary and Secondary Education ActSection 1111(h)(1)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(h)(1)(C)) is amended—(1)in clause (vii) by striking and after the semicolon;(2)in clause (viii) by striking the period at the end and inserting ; and; and(3)by inserting after clause (viii) the following:(ix)information regarding the number of military-connected students which, for the
	 purposes of this clause, shall mean students with a parent who serves in
	 the Armed Forces, including the National Guard and Reserve Forces, and information
			 regarding
	 academic achievement for such students, except that such information shall not
	 be used for school or local educational agency accountability purposes under
	 section 1116..
